       Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 1 of 21




                                         In the
               United States District Court
                                       For the
                            Western District of Wisconsin

Todd A. Barkow,

               Plaintiff,


                                          Case No.     20-cv-1030
      v.

School District of Athens
and Dean Ellenbecker,

               Defendants.




                      COMPLAINT
      I.       NATURE OF ACTION

               101.   This is a civil action seeking damages to compensate Plaintiff Todd

Barkow for the injuries he sustained when Defendant Dean Ellenbecker intentionally

caused the termination of Mr. Barkow’s employment with the School District of Athens,

Wisconsin, and the Defendant District terminated Mr. Barkow’s employment in

violation of his federal constitutional rights to Due Process of Law and Equal Protection

of the Laws.
        Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 2 of 21




       II.    JURISDICTION AND VENUE

              A.     Jurisdiction.

              201.   This Court has jurisdiction over this action pursuant to 28 U.S.C.

§1331 (federal question jurisdiction), 28 U.S.C. § 1343(a)(3) (42 U.S.C. § 1983 jurisdiction)

and 28 U.S.C. § 1367 (supplemental jurisdiction over state law claims).


              B.     Venue

              202.   The Western District of Wisconsin is the proper venue for this

action because the Plaintiff's claims arose within the geographical boundaries of the

Western District of Wisconsin within the meaning of U.S.C. § 1391(b).


       III.   PARTIES

              A.     Plaintiff

              301.   The Plaintiff, Todd A. Barkow, is an adult male resident of the State

of Wisconsin with the capacity to sue and be sued in this Court.


              B.     Defendants

              302.   Defendant School District of Athens is a Wisconsin school district

with the capacity to sue and be sued in this Court.

              303.   Defendant Dean Ellenbecker is an adult male resident of the State

of Wisconsin with the capacity to sue and be sued in this Court.




                                             2
         Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 3 of 21




         IV.   ALLEGATIONS OF FACT AS TO ALL CAUSES OF ACTION

                401.   Defendant Dean Ellenbecker is the president of S. D. Ellenbecker,

Inc., a general contractor in the construction industry headquartered in Athens

Wisconsin which employs about 45 to 50 persons.

                402.   The Plaintiff, Todd Barkow, was employed as the Building and

Grounds Supervisor for the Athens School District from approximately June 2011 until

June 2019.

                403.   Mr. Barkow’s immediate supervisor was Superintendent Timothy

Micke.

                404.   Superintendent Micke’s immediate supervisor was the Athens

School Board.

                405.   Mr. Barkow’s salary was controlled by a series of one-year

contracts, which is to say that Mr. Barkow entered into a new contract with the district

for every succeeding academic year, but his continued employment did not depend on

the execution of a new contract before the old one expired.

                406.   If an existing contract expired before a new one was executed, the

District continued Mr. Barkow’s employment at his existing salary until a new contract

was executed.

                407.   As of the fall of 2018, Defendant Dean Ellenbecker was related to

two members of the school board, Thomas Ellenbecker, who was Dean Ellenbecker’s

nephew, and Ken Ellenbecker, who was Dean Ellenbecker’s brother.


                                              3
       Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 4 of 21




              408.   Ken Ellenbecker was the school district’s building and grounds

supervisor before Mr. Barkow, who was hired when Ken Ellenbecker retired.

              409.   Dean Ellenbecker has disliked Mr. Barkow for years.

              410.   During the Athens fair in either 2012 or 2013, in a bar called 3s,

which was only open during the fair, Mr. Barkow and his wife, Tess Barkow, were

talking to a group of people.

              411.   During this conversation, Mr. Barkow had to use the men’s room

and excused himself briefly.

              412.   While he was away, a man whom she did not know walked up to

Tess Barkow and said, “Keep a leash on your husband.”

              413.   She responded, “Why?”

              414.   The man said, “If I have my way, I will have him fired.”

              415.   Mr. Barkow returned to his wife and the man who had been

speaking with her turned his back on them and resumed his conversation with the

group he had been with earlier.

              416.   Tess Barkow pointed out the man who had come over to talk to her

and asked her husband who he was.

              417.   Mr. Barkow, who recognized Dean Ellenbecker by sight, told his

wife that it had been Dean Ellenbecker.




                                             4
        Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 5 of 21




               418.   At some point, Mrs. Barkow told her husband what had transpired,

and Mr. Barkow had no idea whatsoever of the origin of Dean Ellenbecker’s hostility

toward him.

               419.   Prior to the May 16, 2016, Athens school district regular Board of

Education meeting, Superintendent Micke presented the board with a recommended

contract for the 2016-2017 employment of Mr. Barkow as building and grounds

supervisor.

               420.   The contract included a 2.6% salary increase.

               421.   The contract was approved by the board at its May 16, 2016,

meeting.

               422.   After the May 16, 2016 board meeting, Mr. Barkow spoke to Mr.

Micke and asked him to review his salary increase in relation to increases awarded to

the district’s teaching staff.

               423.   Mr. Micke said that he would obtain information regarding the

salaries of other buildings and grounds supervisor’s in the same athletic conference as

the Athens school district for the purpose of determining the salary he would

recommend for Mr. Barkow the following year, 2017-18.

               424.   Mr. Barkow had wanted Micke to reconsider his salary for the 2016-

17 academic year, and Micke refused to do this, at least prior to June 30, 2016.

               425.   Mr. Barkow then asked the board to reconsider his salary for the

2016-17 academic year.



                                             5
       Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 6 of 21




               426.   In response to this, the school board communicated to Mr. Micke

that it was concerned that Mr. Barkow had bypassed the chain of command.

               427.   Mr. Micke informed the board that since Mr. Barkow had come to

him first, Micke did not regard Barkow’s contact with the board as bypassing the chain

of command.

               428.   Like Mr. Micke’s, the board’s determination was that Mr. Barkow’s

compensation level would be re-evaluated before the 2017-2018 academic year, in

comparison to similar positions in other nearby school districts.

               429.   One of Mr. Micke’s duties as Mr. Barkow supervisor was to

complete written evaluations of Mr. Barkow’s job performance on an annual basis.

               430.   On May 8, 2017, Mr. Micke completed a performance evaluation

that required them to evaluate dozens of aspects of Mr. Barkow’s job performance on a

numerical scale in which the numeral 4 represented “distinguished – exceeds

expectations,” the numeral 3 represented “proficient – meets expectations,” the numeral

2 represented “basic – needs improvement,” and the numeral 1 represented

“unsatisfactory – unacceptable.”

               431.   Mr. Micke gave Mr. Barkow a rating of four in the areas of

dependability, initiative, and management, and a rating of three in the areas of

interpersonal relations, leadership, and personnel. No area performance was rated

below three.




                                             6
        Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 7 of 21




                432.   On May 8, 2018, Mr. Micke completed another evaluation of the

aspects of Mr. Barkow’s job performance and again gave him a rating of four in the

areas of dependability, initiative, and management, and a rating of three in the areas of

interpersonal relations, leadership, and personnel. No area performance was rated

below three.

                433.   On June 18, 2018, the school board approved another one-year

employment contract for Mr. Barkow covering the 2018-2019 school year. This was not

given to Mr. Barkow for him to sign until July 10, 2018, but Mr. Barkow’s employment

continued after June 30, 2018, the last day covered by his 2017-2018 contract, without

interruption.

                434.   In June, 2018, an Athens School District student, Tucker Westfall,

died in an accident on his uncle’s dairy farm.

                435.   Tucker’s uncle and several local contractors took it upon

themselves to redo the entire school district baseball field in Tucker’s honor.

                436.   One of the primary contractors working on this project was Dean

Ellenbecker’s company.

                437.   On August 8, 2018, Mr. Barkow went out to check that the sprinkler

system was working for the football field.

                438.   He noticed standing water between the new diamond and the

school’s track, and took a picture of it.




                                              7
        Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 8 of 21




              439.   On August 9, 2018, at 7:34 a.m., he emailed the picture to Thomas

Ellenbecker, who at that time was a member of the Athens School District School Board,

with copies to Julie Gauerke, who was the principal of the high school and middle

school, Superintendent Tim Micke, Tim Krueger, who was the School Board President,

and Dean Ellenbecker, with the message: “I noticed this water standing yesterday on

the south side of the baseball diamond. Is there still ditching to be done? I heard that

they were going to be seeded this week.” Thomas Ellenbecker was not only a school

board member; he also worked for REI Engineering, Inc., and in that capacity was

taking the lead on the new ball diamond project, obtaining all legal permits from the

State, the DNR, and the Highway Department.

              440.   At 8:02 a.m., on the same day, Dean Ellenbecker sent a reply email

to Mr. Barkow, with copies to the other addressees of Mr. Barkow’s email, saying,

“Todd this is already been taken care of. If you have questions stop and talk to Jay or

Bill. I have guys there from 7 to 6 almost every day!!”

              441.   As of August 9, 2018, Mr. Barkow did not believe that the standing

water had been addressed, because he had just seen water standing on the area between

the baseball field and the school track that morning and taken another picture.

              442.   Thomas Ellenbecker sent a text message to Mr. Barkow to respond

to his initial August 9 email, and said: “That’s not a big issue at this time. Final grading

is starting. That’s when the final slopes will be established for the ditches. Thanks for

the information and pic.”



                                              8
          Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 9 of 21




                443.   At 8:44 a.m. on August 9, Mr. Barkow replied to Mr. Ellenbecker’s

email with copies to the other addressees in the chain, attaching the picture he’d taken

that morning and writing: “Here is a pic from this morning. I do not see where anything

was taken care of. No one out there working this morning to talk to. Thank you Chumo1

for letting me know that you will be taking care of this.”

                444.   At 8:58 a.m., Dean Ellenbecker replied to the same set of

addressees: “Todd you get out there and I will be there with Jay and discuss this. We

don’t [need] Chumo to show us how to make water flow. No offense Chumo, you know

what I mean.”

                445.   Two minutes later, at 9:00 a.m. on August 9, 2018, Dean Ellenbecker

emailed Mr. Barkow, with a copy only to Thomas Ellenbecker, as follows: “Todd you

can stick your picture up your ass as far as I’m concerned.”

                446.   The same day, at 9:21 a.m., Superintendent Micke emailed Mr.

Barkow to say: “Todd, thanks for looking forward. Just a favor, with all the ‘volunteer

time’ on this project, would you just take a step back. . . I know you mean well, and just

want to keep the emotions in check by all. . . Thanks. Tim.” (ellipses in original).

                447.   On August 9, 2018, at 11:06 a.m., Dean Ellenbecker sent an email to

School Board members Thomas Ellenbecker, Steve Janke, and Tim Krueger, with copies

to Julie Gauerke and Tim Micke.

                448.   This email read in part as follows:



1   “Chumo” is Thomas Ellenbecker's nickname.
                                                9
       Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 10 of 21




       Chumo, I hope you didn’t take it the wrong way when I told Todd, we
       (meaning SDE) can make flow where it needs to without his two cents and
       I also meant it when I told him ‘he could stick his picture up his ass’ we’re
       not finished grading on that side yet. He should stop in during the day or
       after 4 o’clock when he’s done working and talk to the guys so he know
       what’s going instead of sending pictures of puddles to the school board!!!!
       As far as I’m concerned, if he’s involved with the school, I won’t do
       another project for Athens school district. I have some concrete to pour in
       front of the concession stand and final grading/ditching and when that’s
       done my equipment is coming out of there and Todd can figure out how
       to finish it. I’m sick of him running his mouth down at happy hour about
       what’s going on with the diamond. I had many people tell me different
       stories about him running his trap at the local pub. . .

              449.   This email was intended to induce the school board to terminate

Todd Barkow’s employment, by conveying the threat that as long as Mr. Barkow were

employed by the school district, Dean Ellenbecker and his company would not do any

more projects for the district and in fact would not finish the ball field project.

              450.   Dean Ellenbecker’s email had its desired effect.

              451.   On Wednesday, September 26, 2018, Wausau attorney Dean

Dietrich, at the behest of the school board or some of its members, but without the input

of Superintendent Micke, met with Mr. Barkow in Micke’s office.

              452.   Around 10:30 a.m. Mr. Micke called Mr. Barkow on his school

phone and asked him to come to Micke’s office.

              453.   When Mr. Barkow went to Mr. Micke’s office, only Mr. Micke and

Attorney Dean Dietrich were there.

              454.   Attorney Dietrich took charge of the meeting and asked Mr.

Barkow to be seated.



                                             10
       Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 11 of 21




             455.   Mr. Dietrich proceeded to tell Mr. Barkow that he wanted Mr.

Barkow to remain calm, that he did not want any sudden outbursts from Mr. Barkow,

and that Mr. Barkow probably was not going to like what he had to say.

             456.   Mr. Barkow was surprised to be treated as if he were capable of

erupting, because he had always remained calm on the job.

             457.   Mr. Dietrich then proceeded to explain that the school board was

very displeased with the way Mr. Barkow had conducted himself and with his attitude.

             458.   He also said that the board was displeased with Mr. Barkow

questioning board decisions and board authority.

             459.   He said the board had received “several” complaints from

community members and staff members.

             460.   No complaints from community members or staff members had

ever been brought to Mr. Barkow’s attention in the eight years he had worked for the

school district, except for the email from Dean Ellenbecker quoted above.

             461.   Mr. Dietrich then told Mr. Barkow that Mr. Barkow was being

placed on paid administrative leave until a school board meeting could be held at

which Mr. Barkow could answer the board’s concerns.

             462.   Mr. Dietrich then asked Mr. Barkow to turn over his keys and his

key card, which he did.




                                          11
          Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 12 of 21




                463.   Mr. Dietrich then asked Mr. Barkow if he had any questions, and

Mr. Barkow responded that, without a lawyer present to represent him, he had nothing

to say.

                464.   Mr. Dietrich asked Mr. Micke if he had anything that he would like

to say or ask, and Mr. Micke said he did not.

                465.   During the entire meeting Mr. Micke did not say a single other

thing.

                466.   During the entire meeting Mr. Barkow did not say anything

substantive. He remained calm, and did not react in any way, because after Mr. Dietrich

had introduced himself as the school board’s lawyer, Mr. Barkow had decided that he

was not going to say or do anything without having a lawyer of his own present to

represent him. Mr. Barkow did not want to say or do anything that might be used

against him or prejudice his rights or interests.

                467.   Mr. Micke then walked Mr. Barkow first to the maintenance room,

where Mr. Barkow retrieved his lunch pail, and then out the door, where he waited for

Mr. Barkow to get in his vehicle and leave. Not a word was said between Mr. Micke and

Mr. Barkow during this time.

                468.   Later, after Mr. Barkow had returned to work, Mr. Micke told Mr.

Barkow that he’d had nothing to do with assembling any list of concerns or with

placing Mr. Barkow on leave, and that he was neither aware of nor included in anything

that had led up to the meeting in his office.



                                                12
       Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 13 of 21




              469.   On September 28, 2018, Attorney Dietrich sent Mr. Barkow an

email in which he listed six concerns with Mr. Barkow’s job performance, which he said

had been voiced to various school board members.

              470.   Attorney Dietrich’s September 28, 2018, email directed Mr. Barkow

to attend a meeting with the school board on October 8, 2018, which he said had been

scheduled to provide Mr. Barkow with an opportunity to respond to the enumerated

concerns.

              471.   In response, Mr. Barkow emailed attorney Dietrich on September

29, 2018, to ask him for copies of any emails to board members expressing concerns

with his job performance so that he could show them to his own lawyer.

              472.   On October 1, 2018, attorney Dietrich responded to Mr. Barkow’s

request for copies of emails reflecting concerns with his job performance. The only

email he transmitted in response to Mr. Barkow’s request for such copies was Dean

Ellenbecker’s email of August 9, 2018, in which he said “As far as I’m concerned, if he’s

involved with the school, I won’t do another project for Athens school district.”

              473.   Mr. Barkow retained counsel in the person of attorney Brian G.

Formella. Attorney Formella communicated with attorney Dietrich on Mr. Barkow’s

behalf in order to prepare to address those concerns enumerated by attorney Dietrich.

              474.   On October 16, 2018, attorney Dietrich sent attorney Formella an

email that he described as “a follow-up to our various communications regarding a




                                           13
       Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 14 of 21




meeting with the School Board of the Athens School District to discuss the employment

status of Todd Barkow as Buildings and Grounds Supervisor for the School District.”

              475.   In that email, attorney Dietrich wrote:

       The school district will hold a meeting on Wednesday, October 24 at 6:30
       PM for the purpose of meeting with Mr. Barkow regarding his
       employment status. This will not be a hearing but rather will be an
       informal meeting where the school board will hear a presentation from
       Mr. Barkow regarding his performance as buildings and grounds
       supervisor. The school board will make a final decision regarding his
       employment status after the presentation by Mr. Barkow.

              476.   On November 7, 2018, attorney Dietrich emailed attorney Formella

a document he had prepared for the school board, and which he represented had been

approved by the school board, entitled “Notice of Performance Deficiencies and

Performance Expectations.”

              477.   The document informed Mr. Barkow that, “The School Board has

lost confidence in your work as Buildings and Grounds Supervisor because it does not

feel that you maintain the type of attitude that the Board expects for a manager in the

School District.”

              478.   The document contained a list of expectations and informed Mr.

Barkow that the school board would evaluate his interactions and his performance on a

bimonthly basis over the next seven months. It informed him that the school board

would decide whether his employment would continue beyond the expiration of his

then-current contract on June 30, 2019. The school board never conducted the bimonthly

evaluations contemplated by this document.



                                            14
       Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 15 of 21




              479.   The document said “You will not receive a new employment

contract from the school district but rather will be advised of the school board decision

regarding your continued employment in writing.”

              480.   This document conferred upon Mr. Barkow a property interest in

the continuation of his employment beyond the 2018-2019 school year so long as he

fulfilled the conditions imposed on him by the document.

              481.   Mr. Barkow fulfilled all of the conditions imposed on him by the

document.

              482.   On April 8, 2019, another attorney from attorney Dietrich’s law

firm sent a letter via email to attorney Formella that said in part, “This letter serves as

notice that the Athens School District will not renew Mr. Barkow’s contract at the end of

this current school year. Pursuant to the terms of Mr. Barkow’s contract, his

employment shall be terminated effective June 30, 2019.”

              483.   This letter did not say that the decision it reported had been made

at any particular meeting of the school board or any other school district body.

              484.   In fact, as of the date of the April 8, 2019, letter, the decision not to

renew Mr. Barkow’s contract beyond the end of the 2018-2019 school year had not been

made at any meeting of the Athens School District school board.

              485.   In fact, neither the Athens School District school board nor any

other Athens School District official or body had even made a determination as to




                                             15
        Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 16 of 21




whether Mr. Barkow had fulfilled the conditions in the November 7, 2018, Notice of

Performance Deficiencies and Performance Expectations.

                486.   Mr. Barkow was never given notice that the matter of whether he

had fulfilled the conditions in the November 7, 2018, Notice of Performance Deficiencies

and Performance Expectations, or the matter of whether his employment should be

terminated was being considered by the District prior to the transmittal of the April 8,

2019, letter.

                487.   Mr. Barkow was never given any opportunity to be heard as to

whether he had fulfilled the conditions in the November 7, 2018, Notice of Performance

Deficiencies and Performance Expectations, or as to whether his employment should be

terminated prior to the transmittal of the April 8, 2019, letter.

                488.   If, prior to the transmittal of the April 8, 2019, letter, Mr. Barkow

had been given notice and an opportunity to be heard as to whether he had fulfilled the

conditions in the November 7, 2018, Notice of Performance Deficiencies and

Performance Expectations, and as to whether his employment should be terminated

prior to the transmittal of the April 8, 2019, letter, he could have proven through the

testimony of his immediate supervisor, Superintendent Timothy Micke, and other

evidence, that he had fulfilled each and every one of the conditions in the November 7,

2018, Notice of Performance Deficiencies and Performance Expectations, and that his

employment should not be terminated.




                                               16
       Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 17 of 21




               489.   If, prior to the transmittal of the April 8, 2019, letter, Mr. Barkow’s

evidence had been heard by an impartial decision-maker, that decision-maker would

have found that he had fulfilled each and every one of the conditions in the November

7, 2018, Notice of Performance Deficiencies and Performance Expectations, and that his

employment should not be terminated.

               490.   On May 30, 2019, the Athens School District school board held a

special meeting and voted to not renew Plaintiff Barkow’s contract for the 2019-2020

school year.

               491.   Mr. Barkow was never given notice that the matter of whether he

had fulfilled the conditions in the November 7, 2018, Notice of Performance Deficiencies

and Performance Expectations, or the matter of whether his employment should be

terminated was being considered by the District at the May 30, 2019, special meeting of

the Athens School District school board.

               492.   Neither at nor prior to the May 30, 2019, special meeting of the

Athens School District school board was Mr. Barkow given any opportunity to be heard

as to whether he had fulfilled the conditions in the November 7, 2018, Notice of

Performance Deficiencies and Performance Expectations, or as to whether his

employment should be terminated.

               493.   If, at the May 30, 2019, special meeting of the Athens School District

school board, Mr. Barkow had been given notice and an opportunity to be heard as to

whether he had fulfilled the conditions in the November 7, 2018, Notice of Performance



                                              17
       Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 18 of 21




Deficiencies and Performance Expectations, and as to whether his employment should

be terminated at the May 30, 2019, special meeting of the Athens School District school

board, he could have proven through the testimony of his immediate supervisor,

Superintendent Timothy Micke, and other evidence, that he had fulfilled each and

every one of the conditions in the November 7, 2018, Notice of Performance Deficiencies

and Performance Expectations, and that his employment should not be terminated.

              494.   If, at the May 30, 2019, special meeting of the Athens School District

school board, or at any other time, Mr. Barkow’s evidence had been heard by an

impartial decision-maker, that decision-maker would have found that he had fulfilled

each and every one of the conditions in the November 7, 2018, Notice of Performance

Deficiencies and Performance Expectations, and that his employment should not be

terminated.

              495.   Mr. Barkow’s employment was terminated by the Defendant

Athens School District because he was not a member or close friend of the Ellenbecker

family and because he had fallen afoul of Dean Ellenbecker.

              496.   The Athens School District’s decision to terminate Mr. Barkow’s

employment was caused in substantial part by Dean Ellenbecker’s efforts to secure that

result, which were in turn motivated by his own personal hostility toward Mr. Barkow.




                                            18
       Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 19 of 21




      V.     BASES OF LIABILITY

             A.     Federal Civil Rights Claims

                    1.        The Civil Rights Act of 1871, 42 U.S.C. Sec. 1983.

                              a.    Due Process.

             501.   The Defendant School District of Athens is liable to Plaintiff

Barkow pursuant to The Civil Rights Act of 1871, 42 U.S.C. Sec. 1983, because it

terminated his employment in violation of his right to be free from deprivations of

property without due process of law conferred by the Fourteenth Amendment to the

United States Constitution.


                              b.    Equal Protection of the Laws

             502.   The Defendant School District of Athens is liable to Plaintiff

Barkow pursuant to The Civil Rights Act of 1871, 42 U.S.C. Sec. 1983, because it

terminated his employment in violation of his right to equal protection of the laws

conferred by the Fourteenth Amendment to the United States Constitution.


             B.     State Law Claim.

                              a.    Tortious Interference with Contractual
                                    Relationship

             503.   Defendant Ellenbecker tortiously interfered with Mr. Barkow’s

contractual employment relationship with the Athens School District when he caused

the district to terminate Mr. Barkow’s employment.




                                             19
          Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 20 of 21




          VI.    DAMAGES and EQUITY

                 A.     Compensatory Damages

                 601.   By virtue of the unlawful actions alleged above, the Plaintiff has

suffered lost past and future earning capacity, emotional distress, and injury to his

reputation, for which he seeks awards of compensatory damages in amounts deemed

just by the Court.


                 B.     Punitive Damages.

                 602.   Because the wrongful acts of the individual Defendant were carried

out with malice and with reckless disregard for the Plaintiff’s fundamental rights, the

Plaintiff also seeks an award of punitive damages against the individual Defendant to

deter him and others similarly situated from committing similar wrongful acts in the

future.


                 C.     Equity.

                 603.   Because the Plaintiff has no direct, adequate, and speedy remedy

for some of his injuries, the Plaintiff invokes this Court’s equitable authority to award

appropriate injunctive relief in order that he may be made entirely whole.


          VII.   CONDITIONS PRECEDENT

                 701.   All conditions precedent to this action within the meaning of Rule

9(c), Fed. R. Civ. Pro., have been performed or have otherwise occurred.


                                               20
       Case: 3:20-cv-01030-slc Document #: 1 Filed: 11/23/20 Page 21 of 21




       VIII. PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff, Todd Barkow, prays the Court to grant him a

judgment against the Defendants awarding him the full amount of his damages

together with interest, costs and attorney’s fees and such other and further relief as the

Court deems just.



              Dated this Monday, November 23, 2020.

                            Respectfully submitted,

                            TODD A. BARKOW,

                            Plaintiff,

                            By

                            THE JEFF SCOTT OLSON LAW FIRM, S.C.
                            JEFF SCOTT OLSON
                            State Bar No. 1016284
                            131 W. Wilson St., Suite 1200
                            Madison, WI 53703
                            Phone:        (608) 283-6001
                            Facsimile:    (608) 283-0945
                            E-mail:       jsolson@scofflaw.com

                            /s/ Jeff Scott Olson
                            ______________________________
                            Jeff Scott Olson
                            ATTORNEYS FOR PLAINTIFF




                                            21
